Citation Nr: 0004022	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for tinnitus.  

Entitlement to service connection for residuals of an 
arthroplasty of the right fifth toe.  

Entitlement to service connection for residuals of an 
arthroplasty of the left fifth toe.  

Entitlement to service connection for hypertension.  

Entitlement to service connection for a scar of the abdomen.  

Entitlement to service connection for blood in the urine.  

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1991 to September 
1992 and had 4 years and 24 days of active service prior to 
August 1991, including a period from May 1973 to May 1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
February 1994 which, inter alia, denied service connection 
for the stated disabilities and granted service connection 
for bilateral hearing loss, assigning a noncompensable 
evaluation.  

In March 1997, the Board issued a decision in this case 
dismissing the veteran's service connection claims on the 
basis that his response to the statement of the case failed 
to allege any error of fact or law as to those claims.  The 
Board's decision also denied a compensable rating for the 
service-connected hearing loss.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a December 1998 Order, pursuant to a Joint Motion for 
Remand and to Stay Further Proceedings, the Court vacated the 
Board's March 1997 decision and remanded the case to the 
Board for further action consistent with the Joint Motion.  
Specifically, the Joint Motion noted that the Board had 
failed to provide the veteran and his representative with 
60 days to present written argument or to request a personal 
hearing to present oral argument on the issue of the adequacy 
of the veteran's substantive appeal, as set forth in 
38 C.F.R. § 20.203.  Further, the Joint Motion stated that, 
in adjudicating the issue of a higher rating for hearing 
loss, the Board had failed to discuss or analyze the report 
of a September 1994 hearing test that was favorable to the 
veteran's claim and had failed to explain why that evidence 
was not persuasive, as required by the Court's holding in 
Baker v. West, 11 Vet. App. 163 (1998).  The Court remanded 
the case for the Board to address the due process deficiency 
and to provide adequate reasons or bases for its decision, to 
include a determination of the credibility and probative 
value of the evidence, a discussion and weighing of the 
positive and negative evidence, and an explanation of the 
consideration of the benefit-of-the-doubt doctrine.  

In the Board's March 1997 decision it was noted that the 
veteran's representative, in a December 1996 presentation, 
had argued that an examination was required for a psychiatric 
disorder.  However, none of the issues developed for 
appellate review by the RO included consideration of a 
psychiatric disability.  The Board construed the 
representative's argument as raising a new issue and referred 
the comments to the RO for appropriate action.  The record 
does not reflect that the RO has taken any action in this 
regard.  So, the representative's arguments are again 
referred to the RO for appropriate consideration.  

Finally, the Board notes that the veteran was previously 
represented before VA by AMVETS.  However, subsequent to the 
Board's 1997 decision, he has been represented by Robert V. 
Chisholm, Attorney at law.  

The issue concerning a higher rating for bilateral hearing 
loss will be addressed in the Remand that follows this 
decision.  


FINDING OF FACT

The veteran's response to a statement of the case with 
respect to the RO's denial of service connection for 
tinnitus, residuals of arthroplasty of the left and right 
fifth toes, hypertension, a scar of the abdomen, or blood in 
the urine failed to allege any error of fact or law.


CONCLUSION OF LAW

Absent timely allegation of error in fact or law on appeal, 
the Board does not have jurisdiction to proceed as to claims 
for service connection for tinnitus, residuals of 
arthroplasty of the left and right fifth toes, hypertension, 
a scar of the abdomen, and blood in the urine.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.302, 20.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.  

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  38 C.F.R. 
§ 20.203.  

As to the timeliness of the appeal, except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302.  

It is clear that the veteran's VA Form 9 was timely-it was 
received within one year (October 1994) after he was notified 
of the February 1994 rating decision.  However, he did not 
allege any error of fact or law.  With the exception of the 
date, the veteran's name and signature, his VA claim number, 
and a notation that he did not wish to appear at a personal 
hearing before the Board, the Form 9 was left blank by the 
veteran.  His representative did present additional argument 
regarding the various appealed issues in March 1996, but that 
presentation was not received within the requisite time 
following notification of the February 1994 rating decision 
or the September 1994 statement of the case.  See 38 C.F.R. 
§§ 20.302, 20.303; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Further, there was no timely request for an extension of time 
to respond to the statement of the case, as permitted by 
38 C.F.R. § 20.303.  

Pursuant to the Court's Order, the Board wrote to the 
veteran's attorney in January 2000, providing him with the 
pertinent regulatory criteria regarding substantive appeals, 
as set forth above, and notifying him of the Board's intent 
to consider the adequacy of the substantive appeal as to the 
service connection issues.  The letter advised that the 
veteran and his attorney had 60 days from the date the letter 
was mailed to present written argument or to request a 
hearing to present oral argument on the question of adequacy 
of the appeal.  

Later in January 2000, the veteran's attorney responded that

[the veteran] disagrees with the decision denying 
him service connection.  He believes the medical 
evidence supports his claim.  

This letter will serve to inform you that he does 
wish to appeal the following issues: (1) denial of 
service connection for left and right toes, 
(2) hypertension, (3) tinnitus, (4) scar of the 
abdomen.  

Please issue a decision.  

First, the Board will construe the last sentence of the 
attorney's letter as a waiver of the remainder of the 60-day 
period to submit evidence or argument or to request a hearing 
and will proceed with adjudication of the veteran's appeal.  

Second, while the response from the veteran's attorney does 
indicate the veteran's desire to continue his appeal of most 
of the service connection issues (it does not mention the 
issue concerning blood in the urine), the statement provides 
no argument regarding the adequacy of the substantive appeal 
that was received in 1994.  Nor does the letter identify any 
other communication, received from the veteran or his 
representative within 1 year after notification of the 
February 1994 rating decision was mailed, that alleged any 
error of fact or law in that decision.  

The Board notes that, although the Joint Motion that was 
prepared by the veteran's attorney and adopted by the Court 
requested a remand of the case in part "for the Board to 
give the Appellant 60 days to supplement his I-9 [sic] appeal 
and explain the errors of fact or law," and despite the fact 
that the Board specifically provided the veteran and his 
attorney with such an opportunity, neither the veteran nor 
his attorney availed himself of that opportunity.  

Consequently, pursuant to 38 U.S.C.A. § 7105(d)(5), the Board 
will not exercise jurisdiction over the veteran's service 
connection claims.  Therefore, the appeal of the service 
connection claims is dismissed.  See also 38 C.F.R. § 20.202; 
Roy, supra.  


ORDER

The appeal of claims for service connection for tinnitus, 
residuals of arthroplasty of the right fifth toe, residuals 
of arthroplasty of the left fifth toe, hypertension, scarring 
of the abdomen, and blood in the urine is dismissed.  


REMAND

Although no allegation of error of fact or law was made with 
respect to the claim for a higher rating for the veteran's 
hearing loss in his October 1994 VA Form 9, the Board 
nevertheless finds that it has jurisdiction to proceed on 
this issue.  The Board so finds because a supplemental 
statement of the case was issued concerning this one issue in 
February 1996, and a timely response setting forth arguments 
on appeal was received from the veteran's representative in 
March 1996.  See 38 C.F.R. § 20.302(c) (when a supplemental 
statement of the case is issued, a period of 60 days from the 
date of mailing of the supplemental statement of the case 
will be allowed for response).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  

The reports of several audiometric evaluations that have been 
conducted in recent years by service department, private, and 
VA examiners are of record.  Some of the examination reports 
since 1993 have indicated that the data were inconsistent and 
some examiners stated that the results suggested that the 
veteran was malingering.  Although an opinion was obtained 
from a VA neurologist in November 1995 that states that a 
recent brainstem auditory evoked response (BAER) test had 
indicated that "there is no hearing loss as claimed," it 
does not appear that that examiner considered the September 
1994 audiometric evaluation by a private audiologist or the 
report of a July 1993 service department audiometric 
examination in concluding that the veteran did not have any 
hearing loss.  

In light of the above, the Board believes that an opinion 
from an ear specialist would be helpful to determine not only 
the current degree of impairment due to the veteran's 
service-connected hearing loss, but also to determine which 
of the various audiometric evaluations in recent years 
provides meaningful data upon which the Board can rely in 
rating the hearing loss disability and which evaluations do 
not provide such data.  

Also, inasmuch as the veteran's appeal concerns the 
appropriate rating(s) to be assigned for the hearing loss 
disability since the effective date of the grant of service 
connection, an opinion as to whether his hearing loss 
worsened or improved, as shown by the reports of the various 
audiometric examinations during the period, would be helpful 
as well.  

After the noted opinions have been obtained, the RO should 
again review the veteran's claim, with consideration of the 
propriety of staged ratings for the hearing loss disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that he has received for his hearing loss.  All 
records so obtained should be associated with the 
claims folder.  

2.  The RO should then schedule the veteran for an 
examination by an ear, nose, and throat specialist.  
The claims folder and a copy of this REMAND must be 
made available to and be reviewed by the examiner 
in conjunction with the examination.  All special 
tests determined by the examiner to be needed, 
including a current audiometric evaluation, should 
be completed.  The examiner's report should 
describe in detail all current complaints, clinical 
findings, and diagnoses regarding the veteran's 
hearing loss, as well as provide appropriate 
comment on the results of the current audiometric 
evaluation.  Following review of the claims file, 
the examiner should be requested to indicate which 
audiometric evaluations that have been conducted 
since the veteran's separation from service in 1992 
provide meaningful data regarding the degree of 
impairment due to his hearing loss and also which 
evaluations do not provide such data.  In this 
regard, the examiner should note that some 
examiners in the past have expressed concern as to 
the consistency and reliability of the data that 
were obtained, stating that the data suggested that 
the veteran was malingering.  All opinions provided 
by the examiner should be supported by appropriate 
rationale and reference to pertinent evidence in 
the record.  

3.  Upon completion of the requested development of 
the record, the RO should again review the 
veteran's claim, with consideration of the 
propriety of staged ratings for the service-
connected hearing loss.  If action taken remains 
adverse to the veteran, he and his attorney should 
be furnished with a supplemental statement of the 
case and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

